416 So. 2d 50 (1982)
Elmer G. GREEN, Appellant,
v.
HARTLEY REALTY CORP., and Algo Realty Inc., Appellee.
No. 82-748.
District Court of Appeal of Florida, Third District.
July 6, 1982.
Jones & Foster and Kevin D. Wilkinson, West Palm Beach, for appellant.
Cohen & Rigovin and Terrence S. Schwartz, North Miami, Holland & Knight and R. Thomas Farrar, Miami, for appellee.
Before DANIEL S. PEARSON and FERGUSON, JJ., and OWEN, WILLIAM C., Jr. (Ret.), Associate Judge.
PER CURIAM.
The trial court was required to resolve factual conflicts in deciding whether there was an understanding (between parties to an oral agreement for sales commissions) as to place of payment so as to fix venue in an action for breach of contract. Those conclusions will not be set aside on review because appellant has failed to make a clear showing that they are totally unsupported by substantial record evidence. Oceanic International Corp. v. Lantana Boatyard, 402 So. 2d 507 (Fla. 4th DCA 1981); Pryor v. Pryor, 274 So. 2d 242 (Fla. 1st DCA 1973); Griffith Services, Inc. v. Walter Kidde Constructors, Inc., 262 So. 2d 240 (Fla. 1st DCA 1972); Mogee v. Haller, 222 So. 2d 468 (Fla. 1st DCA 1969).
Affirmed.